

EXHIBIT 10.1
EXECUTION COPY


EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT dated as of June 1, 2010 (“Commencement Date”) between
THOMAS RENDE, residing at _____________ (“Executive”), and FREDERICK’S OF
HOLLYWOOD GROUP INC., a New York corporation having its principal office at 1115
Broadway, New York, New York 10010 (“Company”).


WHEREAS, the Company and Executive entered into an agreement dated as of January
24, 2008 governing the terms and conditions of Executive’s employment by the
Company for a term that ended on December 31, 2009 (“Prior Agreement”); and


WHEREAS, the Company desires to continue the employment of Executive and
Executive desires to continue his employment with the Company, pursuant to the
terms and conditions herein set forth.


IT IS AGREED:
 
1.           Employment, Duties and Acceptance.
 
1.1.         Prior Agreement.  The Prior Agreement is hereby superseded in its
entirety by the terms, conditions and agreements set forth in this Agreement.
 
1.2.         General.  During the Term (as defined herein), the Company shall
employ Executive as its Executive Vice President and Chief Financial Officer
(“CFO”).  All of Executive’s powers and authority in any capacity shall at all
times be subject to the direction and control of the Company’s Board of
Directors and its Chief Executive Officer.  Executive shall report directly to
the Chief Executive Officer of the Company.  The Board or the Chief Executive
Officer may assign to Executive such general management and supervisory
responsibilities and executive duties for the Company or any subsidiary of the
Company, including serving as a director and/or officer, as are consistent with
Executive’s status as Executive Vice President and CFO.  The Company and
Executive acknowledge that Executive’s primary functions and duties as Executive
Vice President and CFO shall be to manage and supervise the Company’s financial
operations.
 
1.3.         Full-Time Position.  Executive accepts such employment and agrees
to devote substantially all of his business time, energies and attention to the
performance of his duties hereunder.  Nothing herein shall be construed as
preventing Executive from making and supervising personal investments, provided
they will not interfere with the performance of Executive’s duties hereunder or
violate the provisions of Section 6.4 hereof.
 
1.4.         Location.  Executive shall be located in the New York City
metropolitan area.  Executive shall undertake such travel, within or outside the
United States, as is reasonably necessary in the interests of the Company, as
determined in the sole discretion of the Chief Executive Officer of the Company.

 

--------------------------------------------------------------------------------

 
 
2.           Term.  The Term will commence on the Commencement Date and shall
continue for a period of three (3) years until June 1, 2013, unless terminated
earlier as hereinafter provided in this Agreement, or unless extended by mutual
written agreement of the Company and Executive.  Unless the Company and
Executive have otherwise agreed in writing, if Executive continues to work for
the Company after the expiration of the Term, Executive’s employment thereafter
shall be under the same terms and conditions provided for in this Agreement,
except that Executive’s employment will be on an “at will” basis and the
provisions of Section 4.4 and Section 4.6(d)(i), (ii) and (vi) shall no longer
be in effect.
 
3.           Compensation and Benefits.
 
3.1.         Base Salary.  The Company shall pay to Executive a salary (“Base
Salary”) at the annual rate of $310,000, with such increases as may be
recommended by the Chief Executive Officer and approved by the Compensation
Committee of the Board of Directors (“Committee”).  Executive’s compensation
shall be paid in equal, periodic installments in accordance with the Company’s
normal payroll procedures.
 
3.2.         Bonuses.
 
(a)           Incentive Bonus.  In addition to Base Salary, for each of the
fiscal years ending July 30, 2011, July 28, 2012 and July 27, 2013, Executive
shall be eligible to earn a target annual incentive bonus of up to thirty-five
percent (35%) of Executive’s Base Salary (“Incentive Bonus”), which shall be
based on the Company and Executive achieving goals and objectives established by
the Chief Executive Officer and approved by the Committee for each fiscal
year.  The Incentive Bonus payable to Executive, if any, for the fiscal year
ending July 27, 2013 shall be prorated to compensate Executive for the period
from July 29, 2012 to June 1, 2013.  No bonus shall be paid for the fiscal year
ending July 31, 2010.  Any amounts due under this Section 3.2 shall be payable
to the Executive in accordance with the terms of an annual bonus plan approved
by the Committee.
 
(b)          Discretionary Bonus.  Executive shall be eligible to receive from
time to time, upon the recommendation of the Chief Executive Officer, such
discretionary bonuses as the Committee, at its discretion, deems appropriate.
 
3.3.         Stock Options.
 
(a)           As additional compensation for Executive entering into this
Agreement and agreeing to be bound by its terms and for the services to be
rendered by Executive hereunder, the Company hereby grants to Executive a
ten-year non-qualified option (“Option”) to purchase 100,000 shares of the
Company’s common stock, $.01 par value (“Common Stock”) under the Company’s
Amended and Restated 1988 Stock Option Plan (“1988 Plan”).

 
2

--------------------------------------------------------------------------------

 
 
(b)          The Option shall be evidenced by a Stock Option Agreement, dated
the date of this Agreement (“Grant Date”), in the form attached hereto as
Exhibit A.  The Option shall be a non-incentive option and shall have an
exercise price equal to the Fair Market Value (as defined in the 1988 Plan) of a
share of Common Stock on the Grant Date.  Except as otherwise provided in the
Stock Option Agreement, the Option will vest in three annual installments as
follows:  (i) 25,000 shares commencing on each of the first and second
anniversaries of the Grant Date and (ii) 50,000 shares commencing on the third
anniversary of the Grant Date.  The Option shall expire on the day immediately
preceding the tenth anniversary of the Grant Date.
 
3.4.         Stock Grant.  The Company hereby grants to Executive an aggregate
of 100,000 shares of restricted stock under the Company’s 2000 Performance
Equity Plan (“Stock Grant”), which shall be evidenced by a Restricted Stock
Agreement, dated the Grant Date, in the form attached hereto as Exhibit B.  The
shares of Common Stock associated with the Stock Grant shall vest as
follows:  (i) 25,000 shares commencing on each of the first and second
anniversaries of the Grant Date and (ii) 50,000 shares commencing on the third
anniversary of the Grant Date, provided that Executive is employed by the
Company on each such date.
 
3.5.         Benefit Plans.
 
(a)           Executive shall be eligible to participate in the welfare benefit
plans, practices, policies and programs (including, but not limited to, medical,
dental, short and long-term disability, employee life, group life and accidental
death insurance plans and programs) and all savings and retirement plans in
accordance with the terms and conditions of such plans, policies and programs
maintained by the Company for its senior executives.
 
(b)          The Company will, at its own cost and expense, maintain (i) a life
insurance policy on the life of Executive which will provide a death benefit to
Executive’s beneficiary in the amount of $1,000,000 and which will be owned by
Executive and (ii) a disability insurance policy which will provide a
non-taxable benefit of at least $10,000 per month payable to Executive until
Executive attains the age of 64.  Notwithstanding the foregoing, Executive
hereby acknowledges that the cost of premiums for such life insurance and
disability insurance policies will be considered taxable income for Executive in
the year paid by the Company and will be reported by the Company to the Internal
Revenue Service as taxable income.  Provided that (a) Executive is still
employed by the Company on the date Executive attains age 62 and Executive is
under the age of 65 when Executive retires from such employment and (b) the
Company’s Retired Senior Executive Medical Plan is in effect at the time of
Executive’s retirement, Executive shall be entitled to participate in the
Company’s Retired Senior Executive Medical Plan without further approval of the
Committee.  The provisions contained in the foregoing sentence shall survive
termination of this Agreement.
 
3.6.         Vacation.  Executive shall be entitled to four weeks of paid
vacation during each calendar year and to a reasonable number of other days off
for religious and personal reasons.
 
3.7.         Automobile.  From the Commencement Date through December 13, 2010,
the Company shall provide Executive with a suitable automobile for business use
and shall pay for all other costs associated with the use of the vehicle,
including insurance costs, repairs and maintenance.  The Company shall not be
required to expend more than $800 per month for the costs of leasing or
purchasing such automobile.  The costs associated with Executive’s automobile
shall be considered taxable income to Executive, except to the extent that it is
documented to have been used by him for business purposes.

 
3

--------------------------------------------------------------------------------

 

3.8.         Expenses.  The Company will pay or reimburse Executive for all
transportation, hotel and other expenses reasonably incurred by Executive on
business trips and for all other ordinary and reasonable out-of-pocket expenses
actually incurred by him in the conduct of the business of the Company against
itemized vouchers submitted with respect to any such expenses and approved in
accordance with customary procedures.
 
4.           Termination.
 
4.1.         Death.  If Executive dies during the term of this Agreement,
Executive’s employment hereunder shall terminate and the Company shall pay to
Executive’s estate the amount set forth in Section 4.6(a).
 
4.2.         Disability.  The Company, by written notice to Executive, may
terminate Executive’s employment hereunder if Executive shall fail because of
illness or incapacity to render services of the character contemplated by this
Agreement for one hundred and eighty (180) consecutive calendar days in any
consecutive twelve calendar month period.  Upon such termination, the Company
shall pay to Executive the amount set forth in Section 4.6(b).
 
4.3.         By Company for “Cause”.  The Company, by written notice to
Executive, may terminate Executive’s employment hereunder for “Cause.”  As used
herein, “Cause” shall mean: (a) the refusal, or failure resulting from the lack
of good faith efforts, by Executive to carry out specific directions of the
Board or the Chief Executive Officer which are of a material nature and
consistent with his then current status with the Company, or the refusal, or
failure resulting from the lack of good faith efforts, by Executive to perform a
material part of Executive’s duties hereunder; (b) the commission by Executive
of a material breach of any of the provisions of this Agreement; (c) fraud or
dishonest action by Executive in his relations with the Company or any of its
subsidiaries or affiliates, or with any customer or business contact of the
Company or any of its subsidiaries or affiliates (“dishonest” for these purposes
shall mean Executive knowingly making a material misstatement or omission, or
knowingly committing a material improper act, for his personal benefit); or (d)
the conviction of Executive of any crime involving an act of moral
turpitude.  Notwithstanding the foregoing, no “Cause” for termination shall be
deemed to exist with respect to Executive’s acts described in clauses (a) or (b)
above, unless the Company shall have given written notice to Executive
specifying the “Cause” with reasonable particularity and, within thirty (30)
calendar days after such notice, Executive shall not have cured or eliminated
the problem or thing giving rise to such “Cause;” provided, however, that a
repeated breach after notice and cure of any provision of clauses (a) or (b)
above involving the same or substantially similar actions or conduct, shall be
grounds for termination for “Cause” without any additional notice from the
Company.  Upon such termination, the Company shall pay to executive the amount
set forth in Section 4.6(c).

 
4

--------------------------------------------------------------------------------

 
 
4.4.         By Employee for “Good Reason”.  The Executive, by written notice to
the Company, may terminate Executive’s employment hereunder if a “Good Reason”
exists.  For purposes of this Agreement, “Good Reason” shall mean the occurrence
of any of the following circumstances without the Executive’s prior express
written consent:  (a) a substantial and material breach of this Agreement by the
Company; (b) a failure by the Company to make any payment to Executive when due,
unless the payment is not material and is being contested by the Company, in
good faith; or (c) a material and adverse change in Executive’s compensation and
benefits described in Section 3 of this Agreement with which Executive
disagrees.  Notwithstanding the foregoing, “Good Reason” shall not be deemed to
exist with respect to the Company’s acts described in clauses (a), (b) or (c)
above, unless the Executive shall have given written notice to the Company
specifying the Good Reason with reasonable particularity and, within thirty (30)
calendar days after such notice, the Company shall not have cured or eliminated
the problem or thing giving rise to such Good Reason; provided, however, that a
repeated breach after notice and cure of any provision of clauses (a), (b) or
(c) above involving the same or substantially similar actions or conduct, shall
be grounds for termination for Good Reason without any additional notice from
the Executive.  Upon such termination, the Company shall pay to Executive the
amount set forth in Section 4.6(d).
 
4.5.         By Company Without “Cause”.  The Company may terminate Executive’s
employment hereunder without “Cause”.  Upon such termination, the Company shall
pay to Executive the amount set forth in Section 4.6(d).
 
4.6.         Compensation Upon Termination.
 
(a)           Payment Upon Death.  In the event that Executive’s employment is
terminated pursuant to Section 4.1, the Company shall no longer be under any
obligation to Executive or his legal representatives pursuant to this Agreement
except for (i) the Base Salary due Executive pursuant to Section 3.1 hereof
through the date of termination, (ii) any Incentive Bonus which would have
become payable under Section 3.2 for the year in which the employment was
terminated, prorated by multiplying the full amount of the Incentive Bonus by a
fraction, the numerator of which is the number of “full calendar months” worked
by Executive during the year of termination and the denominator of which is 12
(a “full calendar month” is a month in which the Executive worked at least two
weeks), which Incentive Bonus will be calculated and paid after the Company’s
fiscal year end and in accordance with the Company’s customary procedures
(“Pro-Rated Bonus”), (iii) all earned and previously approved but unpaid
Incentive Bonuses and other discretionary bonuses for any year prior to the year
of termination, (iv) all valid expense reimbursements and (v) all accrued but
unused vacation pay.
 
(b)          Payment Upon Disability.  In the event that Executive’s employment
is terminated pursuant to Section 4.2, the Company shall no longer be under any
obligation to Executive or his legal representatives pursuant to this Agreement
except for (i) the Base Salary due Executive pursuant to Section 3.1 hereof
through the date of termination, (ii) any Pro-Rated Bonus which would have
become payable under Section 3.2 for the year in which the employment was
terminated, which Pro-Rated Bonus will be calculated and paid after the
Company’s fiscal year end and in accordance with the Company’s customary
procedures, (iii) all earned and previously approved but unpaid Incentive
Bonuses and other discretionary bonuses for any year prior to the year of
termination, (iv) all valid expense reimbursements; and (v) all accrued but
unused vacation pay.

 
5

--------------------------------------------------------------------------------

 
 
(c)           Payment Upon Termination by the Company For “Cause”.  If the
Company terminates Executive’s employment hereunder pursuant to Section 4.3, the
Company shall have no further obligations to the Executive hereunder, except the
Company shall pay to Executive the Base Salary, all valid expense reimbursements
and all unused vacation pay required by law through the date of termination.
 
(d)           Payment Upon Termination by Company Without Cause, by Executive
for “Good Reason” or Following Expiration of Term.  In the event that
Executive’s employment is terminated pursuant to Section 4.4 or 4.5, or if the
Company does not continue Executive’s employment at the end of the Term and
thereafter upon terms substantially similar to the terms of this Agreement
(excluding the Stock Option and Stock Grant provided for in Sections 3.3 and 3.4
and the commitment to offer employment for a specified term), the Company shall
have no further obligations to Executive hereunder except for: (i) the Base
Salary due Executive pursuant to Section 3.1 hereof through the end of the Term;
(ii) any Pro-Rated Bonus which would have become payable under Section 3.2 for
the year in which the employment was terminated, which Pro-Rated Bonus will be
calculated and paid after the Company’s fiscal year end and in accordance with
the Company’s customary procedures; (iii) all earned and previously approved but
unpaid Incentive Bonuses and other discretionary bonuses; (iv) all valid expense
reimbursements; (v) all accrued but unused vacation pay; (vi) the benefits set
forth in Section 3.5 through the end of the Term ; (vii) the sum of $250,000.00;
and (viii) medical coverage at the Company’s expense for one year commencing on
either (a) the last day of the Term if Executive’s employment is terminated
during the Term or (b) the date of termination if Executive’s employment is
terminated at any time after the end of the Term; provided, however, that
Executive’s medical coverage shall terminate upon the Executive becoming covered
under a similar program by reason of employment elsewhere.  The provisions of
Section 4.6(d)(iii), (iv), (v), (vii) and (viii) shall survive termination of
this Agreement, as applicable.  In order and to the extent necessary to comply
with Internal Revenue Code Section 409A (“Section 409A”), all cash amounts due
under this paragraph 4.6(d) shall be payable to Executive in a lump-sum cash
payment on the six-month anniversary of the date of Executive’s termination of
employment.
 
4.7.         Resignation as Director Upon Termination of Employment.  If
Executive’s employment hereunder is terminated for any reason, then Executive
shall, at the Company’s request, resign as a director of the Company and all of
its subsidiaries, effective upon the occurrence of such termination.
 
5.           Executive Indemnity.  The Company agrees to indemnify Executive and
hold Executive harmless against all costs, expenses (including, without
limitation, reasonable attorneys’ fees) and liabilities (other than settlements
to which the Company does not consent, which consent shall not be unreasonably
withheld) (collectively, “Losses”) reasonably incurred by Executive in
connection with any claim, action, proceeding or investigation brought against
or involving Executive with respect to, arising out of or in any way relating to
Executive’s employment with the Company or Executive’s service as a director of
the Company; provided, however, that the Company shall not be required to
indemnify Executive for Losses incurred as a result of Executive’s intentional
misconduct or gross negligence (other than matters where Executive acted in good
faith and in a manner he reasonably believed to be in and not opposed to the
Company’s best interests).  Executive shall promptly notify the Company of any
claim, action, proceeding or investigation under this paragraph and the Company
shall be entitled to participate in the defense of any such claim, action,
proceeding or investigation and, if it so chooses, to assume the defense with
counsel selected by the Company; provided that Executive shall have the right to
employ counsel to represent him (at the Company’s expense) if Company counsel
would have a “conflict of interest” in representing both the Company and
Executive.  The Company shall not settle or compromise any claim, action,
proceeding or investigation without Executive’s consent, which consent shall not
be unreasonably withheld; provided, however, that such consent shall not be
required if the settlement entails only the payment of money and the Company
fully indemnifies Executive in connection therewith.  The Company further agrees
to advance any and all expenses (including, without limitation, the fees and
expenses of counsel) reasonably incurred by the Executive in connection with any
such claim, action, proceeding or investigation, provided Executive first enters
into an appropriate agreement for repayment of such advances if indemnification
is found not to have been available.

 
6

--------------------------------------------------------------------------------

 
 
6.           Protection of Confidential Information; Non-Solicitation.
 
6.1.         Acknowledgement.  Executive acknowledges that:
 
(a)           As a result of his employment with the Company, Executive has
obtained and will obtain secret and confidential information concerning the
business of the Company and its subsidiaries and affiliates (referred to
collectively in this Section 6 as the “Company”), including, without limitation,
financial information, designs and other proprietary rights, trade secrets and
“know-how,” customers and sources (“Confidential Information”).
 
(b)           The Company will suffer substantial damage which will be difficult
to compute if, during the period of his employment with the Company or
thereafter, Executive should divulge Confidential Information.
 
(c)           The provisions of this Agreement are reasonable and necessary for
the protection of the business of the Company.
 
6.2.         Confidentiality.  Executive agrees that he will not at any time,
either during the Term or thereafter, divulge to any person or entity any
Confidential Information obtained or learned by him as a result of his
employment with, or prior retention by, the Company, except: (i) in the course
of performing his duties hereunder; (ii) with the Company’s express written
consent; (iii) to the extent that any such information is in the public domain
other than as a result of Executive’s breach of any of his obligations
hereunder; or (iv) where required to be disclosed by court order, subpoena or
other government process.  If Executive shall be required to make disclosure
pursuant to the provisions of clause (iv) of the preceding sentence, Executive
promptly, but in no event more than two (2) business days after learning of such
subpoena, court order, or other government process, shall notify, by personal
delivery or by electronic means, confirmed by mail, the Company and, at the
Company’s expense, Executive shall:  (a) take all reasonably necessary and
lawful steps required by the Company to defend against the enforcement of such
subpoena, court order or other government process and (b) permit the Company to
intervene and participate with counsel of its choice in any proceeding relating
to the enforcement thereof.

 
7

--------------------------------------------------------------------------------

 
 
6.3.         Documents.  Upon termination of employment with the Company,
Executive will promptly deliver to the Company all memoranda, notes, records,
reports, manuals, drawings, blueprints and other documents (and all copies
thereof) relating to the business of the Company and all property associated
therewith, which Executive may then possess or have under Executive’s control;
provided, however, that Executive shall be entitled to retain copies of such
documents reasonably necessary to document Executive’s financial relationship
(both past and future) with the Company.
 
6.4.         Non-Solicitation.  During the period commencing on the date hereof
and ending on the date which is one year after the date upon which Executive’s
employment hereunder is terminated, Executive, without the prior written
permission of the Company, shall not, anywhere in the world, (i) employ or
retain, or have or cause any other person or entity to employ or retain, any
person who was employed or retained by the Company at any time within 180 days
prior to the termination of Executive’s employment; or (ii) solicit, interfere
with, or endeavor to entice away from the Company, for the benefit of any
person, firm or corporation engaged in any business which is directly or
indirectly in competition with the Company, any of its customers or other
persons with whom the Company has a contractual relationship.
 
6.5.         Injunctive Relief.  If Executive commits a breach, or threatens to
commit a breach, of any of the provisions of Sections 6.2, 6.3 or 6.4, the
Company shall have the right and remedy to seek to have the provisions of this
Agreement specifically enforced by any court having equity jurisdiction, it
being acknowledged and agreed by Executive that the services being rendered
hereunder to the Company are of a special, unique and extraordinary character
and that any such breach or threatened breach will cause irreparable injury to
the Company and that money damages will not provide an adequate remedy to the
Company.  The rights and remedies enumerated in this Section 6.5 shall be in
addition to, and not in lieu of, any other rights and remedies available to the
Company under law or equity.  In connection with any legal action or proceeding
arising out of or relating to this Agreement, the prevailing party in such
action or proceeding shall be entitled to be reimbursed by the other party for
the reasonable attorneys’ fees and costs incurred by the prevailing party.
 
6.6.         Modification.  If any provision of this Section 6 is held to be
unenforceable because of the scope, duration or area of its applicability, the
tribunal making such determination shall have the power to modify such scope,
duration, or area, or all of them, and such provision or provisions shall then
be applicable in such modified form.
 
6.7.         Survival.  The provisions of this Section 6 shall survive the
termination of this Agreement for any reason, except in the event Executive is
terminated by the Company without “Cause”, or if Executive terminates this
Agreement with “Good Reason,” in either of which events, Section 6.4 shall be
null and void and of no further force or effect.
 
7.           Miscellaneous Provisions.
 
7.1.         Notices.  All notices provided for in this Agreement shall be in
writing, and shall be deemed to have been duly given when (i) delivered
personally to the party to receive the same, or (ii) when mailed first class
postage prepaid, by certified mail, return receipt requested, addressed to the
party to receive the same at his or its address set forth below, or such other
address as the party to receive the same shall have specified by written notice
given in the manner provided for in this Section 7.1.  All notices shall be
deemed to have been given as of the date of personal delivery or mailing
thereof.

 
8

--------------------------------------------------------------------------------

 

 
If to Executive:

 
Mr. Thomas Rende



 
If to the Company:

 
Frederick’s of Hollywood Group Inc.

 
1115 Broadway

 
New York, New York 10010

 
Attn:  General Counsel



 
With a copy in either case to:

 
Graubard Miller

 
The Chrysler Building

 
405 Lexington Avenue

 
New York, New York 10174

 
Attn: David Alan Miller, Esq.

 
Fax No.: (212) 818-8881

 
7.2.         Entire Agreement; Waiver.  This Agreement, the Stock Option
Agreement and the Restricted Stock Agreement set forth the entire agreement of
the parties relating to the employment of Executive and are intended to
supersede all prior negotiations, understandings and agreements.  No provisions
of this Agreement, the Stock Option Agreement or the Restricted Stock Agreement
may be waived or changed except by a writing by the party against whom such
waiver or change is sought to be enforced.  The failure of any party to require
performance of any provision hereof shall in no manner affect the right at a
later time to enforce such provision.
 
7.3.         Governing Law.  All questions with respect to the construction of
this Agreement, and the rights and obligations of the parties hereunder, shall
be determined in accordance with the law of the State of New York applicable to
agreements made and to be performed entirely in New York.
 
7.4.         Binding Effect; Nonassignability.  This Agreement shall inure to
the benefit of and be binding upon the successors and assigns of the
Company.  This Agreement shall not be assignable by Executive, but shall inure
to the benefit of and be binding upon Executive’s heirs and legal
representatives.
 
7.5.         Severability.  Should any provision of this Agreement become
legally unenforceable, no other provision of this Agreement shall be affected,
and this Agreement shall continue as if the Agreement had been executed absent
the unenforceable provision.
 
7.6.         Section 409A.  This Agreement is intended to comply with the
provisions of Section 409A.  To the extent that any payments and/or benefits
provided hereunder are not considered compliant with Section 409A, the parties
agree that the Company shall take all actions necessary to make such payments
and/or benefits become compliant.

 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.



 
/s/ Thomas Rende
 
THOMAS RENDE
     
FREDERICK’S OF HOLLYWOOD GROUP INC.
       
By:
/s/ Thomas J. Lynch
   
Thomas J. Lynch
   
Chief Executive Officer

 
 
10

--------------------------------------------------------------------------------

 
 